DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 3 recites, “wherein the method is performed in real time as the intraluminal device is moved through the tracked field”, which is indefinite. For this reason, its unclear which part of the method is performed in real-time as the intraluminal device is moved through the tracked field. Clarity is needed. 
	Claim 21 and 22 recite, “wherein the sensor is configured to alternate operation between (a) a tracking mode in which the sensor is configured to receive and/or transmit the ultrasound signal or cause the disturbance in the tracked field and (b) a measurement mode in which the sensor is configured to obtain the one or more functional flow measurements.”, which is unclear and indefinite for several reasons. 
Firstly, the claim recites two modes to alternate between; however, contrary to this assertion, the claim is actually claiming only one mode of operation. The first mode, a tracking mode, requires that the sensor is configured to receive and/or transmit the ultrasound signal or cause a disturbance in the tracked field. Similarly, the second mode, a measurement mode, requires the sensor to be configured to obtain the one or more functional flow measurements, which would require transmitting and receiving the ultrasound signal to estimate a blood flow velocity. The Applicant specification states in paragraph 029: “Such a sensor 106 may comprise an ultrasonic transducer, e.g…, and may be configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 ( as shown in FIGS. 2-4).” For these reasons, it is unclear how the sensor would be configured to alternate operation between two modes, which perform the same operation (e.g. receiving and transmitting an ultrasound signal). To alternate between two modes would require that the tracking mode has a different operation than the measurement mode. Also, it would require that the tracking mode is active while the measurement mode is inactive, and vice versa. The claim is not interpreted as a sensor configured to alternate between two modes since the mode of operation is the same. For Office Action purposes the claim is interpreted, under the broadest reasonable interpretation, as wherein the sensor is configured to operate (a) a tracking mode in which the sensor is configured to receive and/or transmit the ultrasound signal or cause the disturbance in the tracked field and (b) a measurement mode in which the sensor is configured to obtain the one or more functional flow measurements
Secondly, “and/or transmit the ultrasound signal” creates ambiguity. Claim 1 and 11 recites that “the ultrasound signal” is generated towards the sensor to create the tracked field. Thus, it’s unclear in claim 21 and 22 how the sensor is able to generate the ultrasound signal towards itself or if this is another ultrasound signal. 
	Appropriate correction is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9, 11-12, 14, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman (US 5203337 Filed 1991-05-08).
Claim 1: Feldman discloses, A method comprising: providing an intraluminal device (catheter 12) configured for insertion into a bodily structure (Col 2 l.37-40: “FIG. 2, in the imaging mode, the catheter 120 is disposed within the artery 28 with the sonic transducer array 120 positioned opposite a portion of a stenotic lesion or plaque 28.”) that is within a tracked field (Col 3 lines 15-18: ”a transducer 36 for generating an ultrasonic reference signal at a preselected frequency may be used for determining the position of the transducers 120 and 128”), the intraluminal device comprising a sensor (transducer 128) that includes an ultrasound receiver (transducer 128 is seen to have as a sensor/receiver since the reflected signals are obtained), the sensor (transducer 128) (i) configured to obtain one or more functional flow measurements (Abstract: “A coronary artery imaging system is described in which a catheter is provided with a forward looking sonic transducer for measuring fluid flow in arteries”) and (ii) configured to receive an ultrasound signal (Col 2 l. 66-68 to Col. 3 l.1-7: “A range-gated doppler sonic transducer 128 in catheter 12 is coupled via cable 26 to circuit 18. Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected [The reflected echo signals that are detected is equated to receiving an ultrasound signal] and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18. Both sets of signals are coupled to computer 20 for processing along with catheter location data from location circuit 16 collected simultaneously with the flow and image data.”) or cause a disturbance in the tracked field that indicates position of the sensor (Col 2 l.67-68 to Col 3 l.1-7: “Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18. Both sets of signals are coupled to computer 20 for processing along with catheter location data from location circuit 16 collected simultaneously with the flow and image data..” as well as Col 3 l.34-39: “The location circuit 16, image circuit 38 and flow circuit 18 also convert the analog data from the catheter to digital data, which is coupled to computer 20. The output of circuit 16 is a digital signal corresponding to the specific location of ultrasound transducer 120 or 128.”; as well as Col 4 l.31-34: “Both the flow and position information are supplied to the computer 20 where they are matched with the ultrasound image information.” The location circuit 16 obtains the flow measurement, which correspond to the received echo signal at transducer 128, wherein the both the flow and position are supplied to the computer where they are matched; hence, the sensor is configured to obtain functional flow measurements and configured to receive an ultrasound signal that indicates position of the sensor.), wherein the tracked field is generated by transmitting the ultrasound signal towards the sensor (Col 3 lines 15-18: ”a transducer 36 for generating an ultrasonic reference signal at a preselected frequency may be used for determining the position of the transducers 120 and 128”. Furthermore, refer to Fig. 1 which demonstrates the ultrasound signal towards the sensor); 
using the received ultrasound signal or disturbance of the sensor to track one or more positions of the intraluminal device within the bodily structure (The catheter location data is obtained by using (Col 3 lines 15-18: ”transducer 36 for generating an ultrasonic reference signal at a preselected frequency may be used for determining the position of the transducers 120 and 128”. Hence the received ultrasound signal is used to track the position of the intraluminal device within the bodily structure); 
using the sensor to obtain the one or more functional flow measurements at the tracked one or more positions (Col 2 l.67-68 to Col 3 l.1-7: “Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18. Both sets of signals are coupled to computer 20 for processing along with catheter location data from location circuit 16 collected simultaneously with the flow and image data..” as well as Col 3 l.34-39: “The location circuit 16, image circuit 38 and flow circuit 18 also convert the analog data from the catheter to digital data, which is coupled to computer 20. The output of circuit 16 is a digital signal corresponding to the specific location of ultrasound transducer 120 or 128.”; as well as Col 4 l.31-34: “Both the flow and position information are supplied to the computer 20 where they are matched with the ultrasound image information.” The location circuit 16 obtains the flow measurement, which correspond to the received echo signal at transducer 128, wherein the both the flow and positional data are supplied to the computer 20 where they are matched; hence, the sensor obtain a functional flow measurement at the tracked position); and 
generating a functional flow map of the bodily structure (Col 7 l.24-31: “A three-dimensional "map" of the coronary tree showing luminal and wall geometry, as well as plaque morphology, as derived from the intraluminal ultrasound and position locator systems. The "map" will show the location of all samples that were taken during the procedure and will be capable of being rotated in space, sectioned, unfolded, etc., electronically.”; as well as Col 4 l.47-54 wherein a color flow is employed to identify different segments of the plaque formations: “construct a three-dimensional representation of a wall segment to permit visualization of the morphology of plaque formations. These three-dimensional views of the coronary wall interior may be further enhanced by automatically (or semi-automatically) identifying regions of different echoluminescent characteristics, such as endothelium, smooth muscle, lipid pools, etc. Color may be employed for this purpose.”) based on the tracked one or more positions and the one or more functional flow measurements (Col. 1 l.58-66: “three-dimensional representations of plaque characteristics and catheter location and local fluid flow conditions at the artery are calculated, displayed and stored. The local fluid flow conditions include the direction and magnitude of fluid flow, from which sheer stress at the artery wall may also be determined.”; as well as claim 27: “a computer for accepting the digital signals from the imaging circuit, flow circuit and catheter location circuit and computing the three-dimensional location in space of the catheter and a three-dimensional representation of a blood vessel wall segment at that location and an analysis of the local fluid flow through the segment.”).

Claim 2: Feldman discloses all the elements above in claim 1, Feldman further discloses,  wherein the one or more functional flow measurements comprise at least one of blood pressure or blood flow velocity (Col 5 l.57-67: “These data are then combined in computer 20 with the basic equations of fluid flow to solve for the local flow conditions at all points within the coronary segment using methods disclosed in, for example, Kandarpa et al…. incorporated herein by reference. These local flow conditions include the direction and magnitude (velocity) of fluid flow from which sheer stress at the wall may also be determined to indicate that force exerted by the fluid on the endothelium.”; as well as Col 6 l.7-11: “Thus, the flow parameters, pressure and velocity, can be described completely by just two equations, the equation of continuity and the momentum equation, together with the boundary conditions. These two equations are as follows:” Refer to re-produced equations below from Col 6).

    PNG
    media_image1.png
    234
    469
    media_image1.png
    Greyscale



Claim 5: Feldman discloses all the elements above in claim 1; however, Feldman further discloses, further comprising providing an indication of quality of the one or more functional flow measurements obtained using the sensor, wherein the indication of quality is based, at least in part, on the tracked one or more positions of the sensor in relation to the tracked field (Col 5 l.50-68: “With the present system….the wall geometry is determined with intraluminal ultrasound echoing by transducer array 120 as in FIG. 2 and then the total volumetric flow (for example in cm.sup.3 /sec) to each unbranching segment of coronary artery may be measured with the doppler 128 positioned…These data are then combined in computer 20 with the basic equations of fluid flow to solve for the local flow conditions at all points within the coronary segment using methods disclosed in, for example, Kandarpa et al., Hemodynamic Evaluation of Arterial Stenosis by Computer Simulation", Investigative Radiology 22 #5 (May 87) incorporated herein by reference. These local flow conditions include the direction and magnitude (velocity) of fluid flow from which sheer stress at the wall may also be determined to indicate that force exerted by the fluid on the endothelium.” These condition are equated to an indication of quality of functional flow measurements. The indications correspond to each segment of the coronary artery (i.e the flow information) wherein Col 4 l 31-34: “Both the flow and position information are supplied to the computer 20 where they are matched with the ultrasound image information.”; hence the indication of quality is based, at least in part, on tracked one or more positions of the sensor in relation to the tracked field).  

Claim 9: Feldman discloses all the elements above in claim 1, Feldman further discloses, wherein using the sensor (transducer 128) to obtain the one or more functional flow measurements comprises transmitting and receiving intraluminal ultrasound signals at the sensor (Col. 2 l.66-68 to Col. 3 l.1-4: “A range-gated doppler sonic transducer 128 in catheter 12 is coupled via cable 26 to circuit 18. Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18.”).  

Claim 11: Feldman discloses, A system (Fig. 1) comprising: an intraluminal device (catheter 12) configured for insertion into a bodily structure (Col 2 l.37-40: “FIG. 2, in the imaging mode, the catheter 120 is disposed within the artery 28 with the sonic transducer array 120 positioned opposite a portion of a stenotic lesion or plaque 28.”) within a tracked field (Col 3 lines 15-18: ”a transducer 36 for generating an ultrasonic reference signal at a preselected frequency may be used for determining the position of the transducers 120 and 128”); 
a sensor (transducer 128) positioned on the intraluminal device (see Fig. 1) and including an ultrasound receiver (transducer 120: Col 2 l.48-49: “The transducer 120 can include a single rotating transducer which is switched back and forth between a transmission mode and a receiving mode,”), wherein the sensor is (i) configured to obtain one or more functional flow measurements (Abstract: “A coronary artery imaging system is described in which a catheter is provided with a forward looking sonic transducer for measuring fluid flow in arteries”) and (ii) configured to receive an ultrasound signal (Col 2 l. 66-68 to Col. 3 l.1-7: “A range-gated doppler sonic transducer 128 in catheter 12 is coupled via cable 26 to circuit 18. Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected [The reflected echo signals that are detected is equated to receiving an ultrasound signal] and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18. Both sets of signals are coupled to computer 20 for processing along with catheter location data from location circuit 16 collected simultaneously with the flow and image data.”) or cause a disturbance in the tracked field that indicates position of the sensor (Col 2 l.67-68 to Col 3 l.1-7: “Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18. Both sets of signals are coupled to computer 20 for processing along with catheter location data from location circuit 16 collected simultaneously with the flow and image data..” as well as Col 3 l.34-39: “The location circuit 16, image circuit 38 and flow circuit 18 also convert the analog data from the catheter to digital data, which is coupled to computer 20. The output of circuit 16 is a digital signal corresponding to the specific location of ultrasound transducer 120 or 128.”; as well as Col 4 l.31-34: “Both the flow and position information are supplied to the computer 20 where they are matched with the ultrasound image information.” The location circuit 16 obtains the flow measurement, which correspond to the received echo signal at transducer 128, wherein the both the flow and position are supplied to the computer where they are matched; hence, the sensor is configured to obtain functional flow measurements and configured to receive an ultrasound signal that indicates position of the sensor.); -4-Application No.: 16/498,682 Attorney Docket No: 2017P01504WOUS 
Response to Final Office Action dated November 16, 2021a tracking system (transducer 36) communicatively coupled to the sensor (transducer 128) (Col 3 lines 15-18: ”a transducer 36 for generating an ultrasonic reference signal at a preselected frequency may be used for determining the position of the transducers 120 and 128”. Furthermore, refer to Fig. 1 which demonstrates the ultrasound signal towards the sensor) to generate tracking data (location data) responsive to the received ultrasound signal or disturbance caused by the sensor (Col 2 l. 66-68 to Col. 3 l.1-7: “A range-gated doppler sonic transducer 128 in catheter 12 is coupled via cable 26 to circuit 18. Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected [The reflected echo signals that are detected is equated to receiving an ultrasound signal] and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18. Both sets of signals are coupled to computer 20 for processing along with catheter location data from location circuit 16 collected simultaneously with the flow and image data.”), the tracking system including an ultrasound transmitter (transducer 36) configured to transmit the ultrasound signal toward the sensor to generate the tracked field (Col 3 lines 15-18: ”a transducer 36 for generating an ultrasonic reference signal at a preselected frequency may be used for determining the position of the transducers 120 and 128”, refer to Fig. 1 for further detail.); and 
one or more processors (Computer 20, Location circuit 16, Image circuit, and Flow circuit 18) in communication with the sensor and the tracking system (see Fig. 1), the one or more processors configured to: 
 	use the received ultrasound signal or disturbance of the sensor to track one or more positions of the intraluminal device within the bodily structure (The catheter location data is obtained by using (Col 3 lines 15-18: ”transducer 36 for generating an ultrasonic reference signal at a preselected frequency may be used for determining the position of the transducers 120 and 128”. Hence the received ultrasound signal is used to track the position of the intraluminal device within the bodily structure); 
 	use the sensor to obtain the one or more functional flow measurements at the tracked one or more positions (Col 2 l.67-68 to Col 3 l.1-7: “Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18. Both sets of signals are coupled to computer 20 for processing along with catheter location data from location circuit 16 collected simultaneously with the flow and image data..” as well as Col 3 l.34-39: “The location circuit 16, image circuit 38 and flow circuit 18 also convert the analog data from the catheter to digital data, which is coupled to computer 20. The output of circuit 16 is a digital signal corresponding to the specific location of ultrasound transducer 120 or 128.”; as well as Col 4 l.31-34: “Both the flow and position information are supplied to the computer 20 where they are matched with the ultrasound image information.” The location circuit 16 obtains the flow measurement, which correspond to the received echo signal at transducer 128, wherein the both the flow and positional data are supplied to the computer 20 where they are matched; hence, the sensor obtain a functional flow measurement at the tracked position); and 
 	generate a functional flow map of the bodily structure (Col 7 l.24-31: “A three-dimensional "map" of the coronary tree showing luminal and wall geometry, as well as plaque morphology, as derived from the intraluminal ultrasound and position locator systems. The "map" will show the location of all samples that were taken during the procedure and will be capable of being rotated in space, sectioned, unfolded, etc., electronically.”; as well as Col 4 l.47-54 wherein a color flow is employed to identify different segments of the plaque formations: “construct a three-dimensional representation of a wall segment to permit visualization of the morphology of plaque formations. These three-dimensional views of the coronary wall interior may be further enhanced by automatically (or semi-automatically) identifying regions of different echoluminescent characteristics, such as endothelium, smooth muscle, lipid pools, etc. Color may be employed for this purpose.”) based on the tracked one or more positions and the one or more functional flow measurements (Col. 1 l.58-66: “three-dimensional representations of plaque characteristics and catheter location and local fluid flow conditions at the artery are calculated, displayed and stored. The local fluid flow conditions include the direction and magnitude of fluid flow, from which sheer stress at the artery wall may also be determined.”; as well as claim 27: “a computer for accepting the digital signals from the imaging circuit, flow circuit and catheter location circuit and computing the three-dimensional location in space of the catheter and a three-dimensional representation of a blood vessel wall segment at that location and an analysis of the local fluid flow through the segment.”).  

	Claim 12: Feldman discloses all the elements above in claim 11, Feldman further discloses, 
wherein the one or more functional flow measurements comprise at least one of blood pressure or blood flow velocity (Col 5 l.57-67: “These data are then combined in computer 20 with the basic equations of fluid flow to solve for the local flow conditions at all points within the coronary segment using methods disclosed in, for example, Kandarpa et al…. incorporated herein by reference. These local flow conditions include the direction and magnitude (velocity) of fluid flow from which sheer stress at the wall may also be determined to indicate that force exerted by the fluid on the endothelium.”; as well as Col 6 l.7-11: “Thus, the flow parameters, pressure and velocity, can be described completely by just two equations, the equation of continuity and the momentum equation, together with the boundary conditions. These two equations are as follows:” Refer to re-produced equations below from Col 6).

    PNG
    media_image1.png
    234
    469
    media_image1.png
    Greyscale


Claim 14: Feldman discloses all the elements above in claim 12, Feldman further discloses, wherein the one or more processors are configured to cause the display to display an indication of a quality of the blood pressure or blood flow velocity measurements obtained using the sensor, (Col 1 l.58-63: “The three sets of signals are detected and processed in individual circuits and coupled to a computer wherein three-dimensional representations of plaque characteristics and catheter location and local fluid flow conditions at the artery are calculated, displayed and stored.”: as well as in the Abstract: “A coronary artery imaging system is described in which a catheter is provided with a forward looking sonic transducer for measuring fluid flow in arteries”)) and wherein the indication of quality of the blood pressure or blood flow velocity measurements is based, at least in part, on the tracked one or more positions (Col 5 l.50-68: “With the present system….the wall geometry is determined with intraluminal ultrasound echoing by transducer array 120 as in FIG. 2 and then the total volumetric flow (for example in cm.sup.3 /sec) to each unbranching segment of coronary artery may be measured with the doppler 128 positioned…These data are then combined in computer 20 with the basic equations of fluid flow to solve for the local flow conditions at all points within the coronary segment using methods disclosed in, for example, Kandarpa et al., Hemodynamic Evaluation of Arterial Stenosis by Computer Simulation", Investigative Radiology 22 #5 (May 87) incorporated herein by reference. These local flow conditions include the direction and magnitude (velocity) of fluid flow from which sheer stress at the wall may also be determined to indicate that force exerted by the fluid on the endothelium.” These condition are equated to an indication of quality of functional flow measurements. The indications correspond to each segment of the coronary artery (i.e the flow information) wherein Col 4 l 31-34: “Both the flow and position information are supplied to the computer 20 where they are matched with the ultrasound image information.”; hence the indication of quality is based, at least in part, on tracked one or more positions of the sensor in relation to the tracked field).  

Claim 21 and 22: Feldman discloses all the elements above in claim 1 and 11, in view of the 112b interpretation above, Feldman further discloses, wherein the sensor (transducer 128) is configured to alternate operation between (Under the broadest reasonable interpretation this limitation is seen as “to operate”) (a) a tracking mode in which the sensor is configured to receive and/or transmit the ultrasound signal or cause the disturbance in the tracked field and (b) a measurement mode in which the sensor is configured to obtain the one or more functional flow measurements (Col 2 l. 66-68 to Col. 3 l.1-7: “A range-gated doppler sonic transducer 128 in catheter 12 is coupled via cable 26 to circuit 18. Transducer 128 generates a forward looking sonic beam. Sonic echo signals are reflected by fluid flowing in the arteries and these reflected signals are detected [The reflected echo signals that are detected is equated to receiving an ultrasound signal] and a doppler shift signal created by the fluid flow is generated from the detected signals and amplified in circuit 18. Both sets of signals are coupled to computer 20 for processing along with catheter location data from location circuit 16 collected simultaneously with the flow and image data.”; as well as Col 3 l.34-39: “The location circuit 16, image circuit 38 and flow circuit 18 also convert the analog data from the catheter to digital data, which is coupled to computer 20. The output of circuit 16 is a digital signal corresponding to the specific location of ultrasound transducer 120 or 128.”; as well as Col 4 l.31-34: “Both the flow and position information are supplied to the computer 20 where they are matched with the ultrasound image information.” These steps of operation are seen as a tracking mode because the location circuit 16 obtains the flow measurement, which correspond to the received echo signal at transducer 128, wherein the both the flow and positional data are supplied to the computer 20 where they are matched; hence, the sensor obtains a functional flow measurement at the tracked position. Furthermore, the steps of operation to obtain the reflected signal at transducer 128 to determine the fluid flow is seen as a measurement mode. Similarly, the measurement mode and the tracking mode both use the received and transmitted ultrasound signal.).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as applied to claim 1 and 11 above, in view of Vignon et al (US 2013/0041252 A1, Filed 2011-04-20, hereinafter “Vignon”).
Claim 4: Feldman discloses all the elements above in claim 1; however, Feldman fails to explicitly  disclose, wherein a position of the ultrasound receiver is localized by performing one-way beamforming of the received ultrasound signal. 
However, Vignon discloses, wherein a position of the ultrasound receiver is localized by performing one-way beamforming of the received ultrasound signal (0001; “The present invention is directed to one-way only beamforming of transmissive ultrasound and, more particularly, to using such beamforming for tracking an interventional tool during real-time imaging.”; as well as 0012; “an ultrasound device comprising the beamformer is configured for interspersing acquisition of imaging frames, upon which two-way beamforming is performed, with acquisition of tracking frames, upon which the one-way only beamforming is performed.”; as well as 0018; “an ultrasound device comprises the ultrasound receive beamformer, and a plurality of tracking transducers that includes the object within the region of interest”; as well as 0053; “beamforming localizes the ultrasound receiver in the region of interest 206 and yields an image of the receiver in the same coordinate system as the regular pulse-echo image of the region of interest, i.e., anatomy.”; as well as 0026; “a method for receive beamforming of transmissive ultrasound includes configuring a receive beamformer for one-way only beamforming of the transmissive ultrasound using one-way delays.”; as well as 0047; “receiver 202 of the transmissive ultrasound is one-way only beamformed by a beam-space beamformer 212”).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the operation of Feldman system to determine a position of the ultrasound receiver that is localized by performing one-way beamforming of the received ultrasound signal as taught by Vignon. The motivation to do this would yield predictable results such as improving the localization of the ultrasound receiver in the region of interest.   

Claim 16: Feldman discloses all the elements above in claim 11; Feldman fails to disclose, wherein the tracking system is configured to localize a position of the ultrasound receiver by performing one-way beamforming of the ultrasound signal received by the ultrasound receiver when placed within a field of view of the ultrasound transmitter.  
However, Vignon discloses, wherein the tracking system is configured to localize a position of the ultrasound receiver by performing one-way beamforming of the ultrasound signal received by the ultrasound receiver when placed within a field of view of the ultrasound transmitter (0001; “The present invention is directed to one-way only beamforming of transmissive ultrasound and, more particularly, to using such beamforming for tracking an interventional tool during real-time imaging.”; as well as 0012; “an ultrasound device comprising the beamformer is configured for interspersing acquisition of imaging frames, upon which two-way beamforming is performed, with acquisition of tracking frames, upon which the one-way only beamforming is performed.”; as well as 0018; “an ultrasound device comprises the ultrasound receive beamformer, and a plurality of tracking transducers that includes the object within the region of interest”; as well as 0053; “beamforming localizes the ultrasound receiver in the region of interest 206 and yields an image of the receiver in the same coordinate system as the regular pulse-echo image of the region of interest, i.e., anatomy.”; as well as 0026; “a method for receive beamforming of transmissive ultrasound includes configuring a receive beamformer for one-way only beamforming of the transmissive ultrasound using one-way delays.”; as well as 0047; “receiver 202 of the transmissive ultrasound is one-way only beamformed by a beam-space beamformer 212”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the tracking system of Feldman to be configured to localize a position of the ultrasound receiver by performing one-way beamforming of the ultrasound signal received by the ultrasound receiver when placed within a field of view of the ultrasound transmitter as taught by Vignon. The motivation to do this would yield predictable results such as improving the localization of the ultrasound receiver in the region of interest.   

Claim 18: Feldman as modified discloses all the elements above in claim 17; Feldman further discloses,, wherein the ultrasound imaging system (see Fig. 1) is configured to generate an ultrasound image  (Col 2 l.63-65: “These signals are used to generate an image of the lesion and surrounding tissue at a given location.”) further including the tracked one or more positions of the sensor in the ultrasound image (Col 2 l.55-65: “Acoustical echoes are reflected by the impedance mismatches of the various surfaces of the different tissue back toward the transducer means, and reconverted by the transducer means 120 to electrical signals which are transmitted back along conductors 50 to circuit 38. The acoustical echoes represent a set of data for each position at which the acoustical echoes are detected by the transducer 120. These signals are used to generate an image of the lesion and surrounding tissue at a given location.”).  
Feldman fails to discloses the tracked one or more positioned of the sensor are, updated in real time, in the ultrasound image. 
	However, Vignon discloses, updating in real-time, (Abstract: “an ultrasound receive beamformer (212) is configured for one-way only beamforming (112) of transmissive ultrasound using one-way delays. The receive beamforming in some embodiments is used to track, in real time, a catheter, needle or other surgical tool within an image of a region of interest.”; as well as 0077: “While imaging and real-time tracking of the receiver 202 continue (step S640), processing returns to step S610 to continually update focal depth in accordance with the then-present position of the tracked receiver 202.”)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Fledman as modified tracked one or more positions of the sensor to be updated in real time as taught by Vignon. The motivation to do this would yield practicable results such as improving the anatomical mapping of the intraluminal device within a region of interest. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as applied to claim 5 above, in view of Grunwald et al (US 2007/0016068 A1, Filed 2006-05-08, hereinafter “Grunwald”).
 Claim 6: Feldman discloses all the elements above in claim 5; however, Feldman further discloses, wherein the indication of quality is based, at least in part, on a tracked orientation of the sensor in relation to the tracked field, and the tracked one or more positions comprises (Feldman Col 5 l.50-68 & Col 4 l 31-34 provided above in claim 5), 
Feldman fails to explicitly discloses, that tracked one or more positions of transducer 128 comprises at least one of a proximity of the sensor to an intraluminal wall, an angle between the sensor and the intraluminal wall, and/or a level of movement of the sensor relative to the intraluminal wall field. 
However, Grunwald discloses, comprises at least one of a proximity of the sensor to an intraluminal wall, an angle between the sensor and the intraluminal wall, and/or a level of movement of the sensor relative to the intraluminal wall field (Abstract: “The system comprises: an elongate flexible member adapted and configured to access the venous vasculature of a patient; a sensor disposed at a distal end of the elongate flexible member and configured to provide in vivo non-image based ultrasound information of the venous vasculature of the patient; a processor configured to receive and process in vivo non-image based ultrasound information of the venous vasculature of the patient provided by the sensor and to provide position information regarding the position of the distal end of the elongate flexible member within the venous vasculature of the patient…”; as well as 0082: “As such, the system may recognize unintended entry into the jugular vein, the subclavian one or even if the sensor is against the vessel wall. By monitoring the data acquired from sensors positioned on the guided vascular access device, the user can be notified when the catheter tip reaches the ideal placement point next to the root of the vena cava.”; as well as 0174: “to compare the sensor date with the data provided by the target structure estimator to determine whether the sensor is against the vessel wall.”; as well as 0175: “If the result of step 2650 is “Yes” and the wall is detected by the system, the yellow LED will illuminate to notify the user that the sensor is against the wall. Next, the system returns to step 2635 and acquires data from sensors.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Feldman’s method of measuring quality that is based at least in part on a tracked orientation of the sensor in relation to the tracked field, and the tracked one or more positions comprises at least one of a proximity of the sensor to an intraluminal wall, an angle between the sensor and the intraluminal wall, and/or a level of movement of the sensor relative to the intraluminal wall field as taught by Grunwald. The motivation to do this would yield predictable results such as determining whether the sensor is located against the wall or not to improve navigation within the vessel wall.  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as applied to claim 1 and 12 above, in view of Leavitt (US 4,850,364 Filed 1987-11-12, hereinafter “Leavitt”).
Claim 7: Feldman discloses all the elements above in claim 1, Feldman further discloses, generating the functional flow map as discussed above in claim 1; however, Feldman fails to discloses, wherein generating the functional flow map comprises rejecting a measured blood pressure or a measured blood flow velocity associated with a quality value below a threshold quality value.  
However, Leavitt discloses, wherein generating the functional flow map comprises rejecting a measured blood pressure or a measured blood flow velocity associated with a quality value below a threshold quality value (Col. 2 Lines 15-17: “The color image is typically a color-coded blood flow map, where the color coding indicates localized velocity and tubulence of blood flow.”; as well as Col. 2 Lines 49-68: “Separation of the blood flow signal from the clutter is achieved with a clutter rejection filter and a velocity sample rejection system. The clutter rejection filter provides a frequency-dependent attenuation (or gain) of the received (i.e., returned echo) Doppler signal; the gain is higher for the blood flow signals (which are higher in frequency since blood flow is higher in velocity) than for the clutter signals. After the received signal has been thus filtered, it is sampled and velocity calculations are made from samples. Each computed velocity value is then "screened" against certain rejection (i.e., validation) criteria by the velocity sample rejection system. Velocities which have been determined from samples whose amplitudes (or at least one of whose amplitudes) are (is) below a predetermined acceptance/rejection threshold are considered unreliable and are therefore "discarded" by the velocity sample rejection system (i.e., they are neither displayed nor used in further calculations)” A signal below a threshold is considered low quality. A signal above a threshold is seen as good quality.).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Feldman’s method of generating a functional map to comprise rejecting a measured blood flow velocity associated with a quality value below a threshold quality value as taught by Leavitt. The motivation to do this would yield predictable results such as improving the signal to noise ratio by removing clutter (Col. 3 l.32-33).  

Claim 15: Feldman discloses all the elements above in claim 12; Feldman discloses, wherein one or more processors are configured to obtain the blood pressure or blood flow velocity measurements (Col 1 l.58-63: “The three sets of signals are detected and processed in individual circuits and coupled to a computer wherein three-dimensional representations of plaque characteristics and catheter location and local fluid flow conditions at the artery are calculated, displayed and stored.”.
Feldman fails to discloses, wherein the one or more processors are configured to ignore the blood pressure or the blood flow velocity measurements associated with a quality value below a threshold quality value when generating the functional flow map.  
However, Leavitt discloses, wherein the one or more processors (processing and display unit 16) are configured to ignore the blood pressure or the blood flow velocity measurements associated with a quality value below a threshold quality value when generating the functional flow map (Col. 2 Lines 15-17: “The color image is typically a color-coded blood flow map, where the color coding indicates localized velocity and tubulence of blood flow.”; as well as Col. 2 Lines 49-68: “Separation of the blood flow signal from the clutter is achieved with a clutter rejection filter and a velocity sample rejection system. The clutter rejection filter provides a frequency-dependent attenuation (or gain) of the received (i.e., returned echo) Doppler signal; the gain is higher for the blood flow signals (which are higher in frequency since blood flow is higher in velocity) than for the clutter signals. After the received signal has been thus filtered, it is sampled and velocity calculations are made from samples. Each computed velocity value is then "screened" against certain rejection (i.e., validation) criteria by the velocity sample rejection system. Velocities which have been determined from samples whose amplitudes (or at least one of whose amplitudes) are (is) below a predetermined acceptance/rejection threshold are considered unreliable and are therefore "discarded" by the velocity sample rejection system (i.e., they are neither displayed nor used in further calculations)” A signal below a threshold is considered low quality. A signal above a threshold is seen as good quality. A rejected sample is seen as sample that is ignored.).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Feldmens processor to be configured to ignore the blood pressure or the blood flow velocity measurements associated with a quality value below a threshold quality value when generating the functional flow map as taught by Leavitt. The motivation to do this would yield predictable results such as improving the signal to noise ratio by removing clutter (Col. 3 l.32-33).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as applied to claim 1 above, in view of Denardo SJ (JACC Vol 29, No .2 283-92, Published 1997, A copy of this reference is attached to this Office Action, hereinafter “Denardo”).
Claim 8: Feldman discloses all the elements above in claim 2, Feldman further discloses, generating the functional flow map as discussed above in claim 2; however, Feldman fails to discloses comprises combining the blood pressure or the blood flow velocity measurements obtained using the sensor with flow velocity estimates derived from an external ultrasound system.  
However, Denardo discloses, combining the blood pressure or the blood flow velocity measurements obtained using the sensor with flow velocity estimates derived from an external ultrasound system (Abstract: “This catheter was placed in a model of coronary blood flow in which the fluid velocity was accurately measured by an external laser Doppler velocimeter. The laser Doppler measurements of mean velocity were compared with the measurements of mean velocity made by the catheter, using fast Fourier transform analysis”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Feldman blood flow velocity obtained using the sensor to be combined with flow velocity estimates derived from an external ultrasound system as taught by Denardo. The motivation to do this would yield predictable results such as improving accurate measurements of inhomogeneous beam power distribution (Methods of Denardo). 

Claims 3, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as applied to claim 1 and 11 above, in view of Altmann et al (US 2007/0106146 A1, Filed 2005-10-28, hereinafter “Altmann”).
Claim 3: Feldman discloses all the elements above in claim 1, Feldman discloses, wherein the method is performed as the intraluminal device is moved through the tracked field (see cited paragraphs above in claim 1.).  
 However, Feldman fails to explicitly disclose, wherein the method is performed in real time as the intraluminal device is moved through the tracked field.  
However, Altmann discloses, 0013: “According to a disclosed embodiment of the invention, near realtime anatomical information, such as ultrasound information, is analyzed and displayed in conjunction with an electro-anatomical map… the present invention provides apparatus and methods for generating and presenting in near realtime an electro-anatomical map of a heart chamber overlaid on a 3-dimensional ultrasonic image of the chamber.”; as well as 0090: “When the system 20 (FIG. 1) operates in real time, the position and orientation of the projected image 80 and of the icon 84 change with the movements of the catheter 28.”; as well as 0102: “the system 20 can be used as a realtime or near realtime imaging system.”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Feldman’s functional flow map to be generated in real-time as the intraluminal device is moved through the tracked field as taught by Altmann. The motivation to do this would yield predictable results such as reducing the time to generate an image; thereby, improving catheter positioning during surgery. 

Claim 10: Feldman discloses all the elements above in claim 1, Feldman further discloses a displaying an image (display 22), but fails to disclose, further comprising displaying an image including the functional flow map overlaid onto an image of the bodily structure.  
	However, Altmann discloses, further comprising displaying (display 44) an image including the functional flow map (electroanatomical map) overlaid onto an image of the bodily structure (Abstract: “An image of an electro-anatomical map of a body structure having cyclical motion is overlaid on a 3D ultrasonic image of the structure. The electro-anatomical data and anatomic image data are synchronized by gating both electro-anatomical data acquisition and an anatomic image at a specific point in the motion cycle. Transfer of image data includes identification of a point in the motion cycle at which the 3-dimensional image was captured or is to be displayed.”; as well as 0013: “the present invention provides apparatus and methods for generating and presenting in near realtime an electro-anatomical map of a heart chamber overlaid on a 3-dimensional ultrasonic image of the chamber.”).  
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the image displayed by Feldman to further comprise displaying an image including the functional flow map overlaid onto an image of the bodily structure as taught by Altmann. The motivation to do this would yield predictable results such as improving anatomical mapping of a region of interest.

Claim 13: Feldman discloses all the elements above in claim 11, Feldman further discloses, further comprising a display (display 22) in communication with the one or more processors (computer 20), wherein the one or more processors are configured to cause the display to display an image including the functional flow map (Col 1 l.58-63: “The three sets of signals are detected and processed in individual circuits and coupled to a computer wherein three-dimensional representations of plaque characteristics and catheter location and local fluid flow conditions at the artery are calculated, displayed and stored.”) 
Feldman fails to discloses the functional flow map overlaid onto an image of the bodily structure.  
However, Altmann discloses, displaying (display 44) an image including the functional flow map (electroanatomical map) overlaid onto an image of the bodily structure (Abstract: “An image of an electro-anatomical map of a body structure having cyclical motion is overlaid on a 3D ultrasonic image of the structure. The electro-anatomical data and anatomic image data are synchronized by gating both electro-anatomical data acquisition and an anatomic image at a specific point in the motion cycle. Transfer of image data includes identification of a point in the motion cycle at which the 3-dimensional image was captured or is to be displayed.”; as well as 0013: “the present invention provides apparatus and methods for generating and presenting in near realtime an electro-anatomical map of a heart chamber overlaid on a 3-dimensional ultrasonic image of the chamber.”).  
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the image displayed by Feldman to further comprise displaying an image including the functional flow map overlaid onto an image of the bodily structure as taught by Altmann. The motivation to do this would yield predictable results such as improving anatomical mapping of a region of interest.

Claim 17: Feldman discloses all the elements above in claim 11; Feldman further discloses, wherein the tracking system (transducer 36) is provided by an ultrasonic array (Col 3 lines 15-18: ”a transducer 36 for generating an ultrasonic reference signal at a preselected frequency may be used for determining the position of the transducers 120 and 128”) of an ultrasound imaging system (see Fig. 1) configured to generate an ultrasound image (Col 2 l.63-65: “These signals are used to generate an image of the lesion and surrounding tissue at a given location.”)
Feldman fails to discloses, generating an ultrasound image including a B-mode image of the bodily structure overlaid with the functional flow map.  
However, Altmann discloses, including a B-mode image of the bodily structure (0017; “Doppler and B-mode ultrasonic image signals into a single image using a modulated nonlinear mapping function”; as well as 0042: “The system 20 comprises an ultrasound driver 39 that drives the ultrasound transducers of the catheter 28 when it functions as an ultrasound imaging catheter….The ultrasound driver 39 may support different imaging modes such as B-mode, M-mode, CW Doppler and color flow Doppler, as are known in the art.” Therefore it is seen that the image is a B-mode image) overlaid with the functional flow map (Abstract: “An image of an electro-anatomical map of a body structure having cyclical motion is overlaid on a 3D ultrasonic image of the structure. The electro-anatomical data and anatomic image data are synchronized by gating both electro-anatomical data acquisition and an anatomic image at a specific point in the motion cycle. Transfer of image data includes identification of a point in the motion cycle at which the 3-dimensional image was captured or is to be displayed.”; as well as 0013: “the present invention provides apparatus and methods for generating and presenting in near realtime an electro-anatomical map of a heart chamber overlaid on a 3-dimensional ultrasonic image of the chamber.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the ultrasound image generated of Feldman to include a B-mode image of the bodily structure overlaid with the functional flow map as taught by Altmann. The motivation to do this would yield predictable results such as improving the anatomical mapping of a region of interest. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as applied to claim 11 above, in view of Anderson (US 2016/0157798 A1, Filed 2015-12-07).
Claim 19: Feldman discloses all the elements above in claim 11, Feldman further discloses, wherein the tracking system (transducer 36) is an ultrasound system (see Fig. 1) configured to generate color-flow Doppler (Col 6 l.67-68 to Col 7 l.1-3: “The hemodynamic solutions from the computer 20 may be presented graphically in the form of a computed color flow doppler…in which direction and magnitude of flow are coded as hue and intensity.”) or vector flow images, and wherein the one or more processors are configured to combine the one or more functional flow measurements (Col 6 l.67-68 to Col 7 l.1-3: “The hemodynamic solutions from the computer 20 may be presented graphically in the form of a computed color flow doppler…in which direction and magnitude of flow are coded as hue and intensity.”) obtained using the sensor (Abstract: “A coronary artery imaging system is described in which a catheter is provided with a forward looking sonic transducer for measuring fluid flow in arteries”) to generate the functional flow map (Col 7 l.24-31: “A three-dimensional "map" of the coronary tree showing luminal and wall geometry, as well as plaque morphology, as derived from the intraluminal ultrasound and position locator systems. The "map" will show the location of all samples that were taken during the procedure and will be capable of being rotated in space, sectioned, unfolded, etc., electronically.”; as well as Col 4 l.47-54 wherein a color flow is employed to identify different segments of the plaque formations: “construct a three-dimensional representation of a wall segment to permit visualization of the morphology of plaque formations. These three-dimensional views of the coronary wall interior may be further enhanced by automatically (or semi-automatically) identifying regions of different echoluminescent characteristics, such as endothelium, smooth muscle, lipid pools, etc. Color may be employed for this purpose.”).  
	Feldman fails to discloses, combining the one or more functional flow measurements obtained using the sensor with flow velocity estimates derived by the ultrasound system.
	However, Anderson discloses, combining the one or more functional flow measurements obtained using a sensor (132 and 134) with flow velocity estimates derived by a ultrasound system (142 and 144) (0026: The elements 132, 134, 142, and 144 are configured to obtain the diagnostic information about the vessel including one or more of pressure, flow (velocity and/or volume), images (including images obtained using ultrasound (e.g., IVUS), OCT, thermal, and/or other imaging techniques), temperature, other diagnostic information, and/or combinations thereof.”; as well as 0059: “the computing device 110 can combine the cardiac test data with the physiology data, intravascular imaging data, lumen data, and/or external imaging data to generate the three-dimensional model of the heart.”) As such, Anderson discloses combining measurements from a sensor and a ultrasound system. 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine Feldman sensor measurements with the ultrasound system measurements as taught by Anderson. The motivation to do this would yield predictable results such as improving the mapping of the generated three-dimensional model. Thus, the modified combination above discloses combine the one or more functional flow measurements obtained using the sensor with flow velocity estimate derived by a ultrasound system to generate the functional flow map.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as applied to claim 11 above, in view of Keidar (US 2004/0147920 A1, Published 2004-07-29).
Claim 20: Feldman discloses all the elements above in claim 11, Feldman fails to disclose,  wherein the tracking system is an electromagnetic (EM) tracking system comprising a field generator configured to generate an EM field, wherein the sensor includes one or more sensor coils, and wherein the EM tracking system is configured to localize the tracked one or more positions of the one or more sensor coils responsive to a disturbance of the EM field caused by the one or more sensor coils when placed within the EM field.  
However, Keidar discloses, wherein the tracking system is an electromagnetic (EM) tracking system comprising a field generator configured to generate an EM field (0054: “Radiators 28 generate fields, typically electromagnetic fields, in the vicinity of heart 24. The position sensor in catheter 22 (as shown in FIG. 2) generates signals in response to the fields. The signals are processed by location system control unit 36 in order to determine position and orientation coordinates of the catheter.”), wherein the sensor (Sensor 44) includes one or more sensor coils (See Fig. 2: sensing coils 45; as well as 0062: “Sensor 44 may comprise three sensing coils 45, as shown in FIG. 2”), and wherein the EM tracking system is configured to localize the tracked one or more positions of the one or more sensor coils responsive to a disturbance of the EM field caused by the one or more sensor coils when placed within the EM field (0060: “sensor 44 comprises one or more sensing coils 45, which act as AC magnetic field receivers, to sense AC magnetic fields generated by radiators 28 (which are also referred to as magnetic field transmitters or field generators). Radiators 28 generate AC magnetic fields to define a fixed frame of reference. In response to the magnetic fields, coils 45 generate signals, which are conveyed by wire to control unit 36 (FIG. 1). The control unit analyzes the signals in order to determine the position and orientation coordinates of the catheter tip.”).  
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify substitute the tracking system of Feldman to an electromagnetic (EM) tracking system comprising a field generator configured to generate an EM field, wherein the sensor includes one or more sensor coils, and wherein the EM tracking system is configured to localize the tracked one or more positions of the one or more sensor coils responsive to a disturbance of the EM field caused by the one or more sensor coils when placed within the EM field as taught by Keidar.  The motivation to do this would yield predictable results such as improving the accuracy and reliability of position measurement within an EM field, 0065 of Keidar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793